Citation Nr: 1723972	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  12-11 524A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD) with major depression.

2.  Entitlement to service connection for ischemic heart disease.

3.  Entitlement to service connection for Peyronie's disease.

4.  Entitlement to service connection for hypertension, to include as secondary to PTSD with major depression.

5.  Entitlement to service connection for a left knee condition.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Navy from July 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from several rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  In November 2010, the RO in Cleveland, Ohio, granted service connection for PTSD with depression and assigned a 30 percent rating effective September 30, 2009.  In July 2011, the RO in Detroit, Michigan, denied service connection for ischemic heart disease.  In November 2011, the Detroit RO denied service connection for Peyronie's disease.  In February 2012, the Detroit RO denied service connection for hypertension.  In August 2013, the Detroit RO denied service connection for a left knee condition.

During the pendency of the appeal, the Veteran also claimed entitlement to a TDIU based, in part, on his service-connected PTSD with depression.  While that TDIU was denied in the August 2013 rating decision, the Board has included it as part of this appeal in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In a February 2014 VA Form 9, the Veteran indicated his desire to testify before a Veterans Law Judge (VLJ) of the Board at a videoconference hearing.  He was notified in an April 2017 letter that his hearing was scheduled for May 9, 2017.  One week later, his representative informed VA that he would not be available on that date and wanted to reschedule his hearing.  To date, no further action has been taken regarding this request, and therefore the matter must be remanded to reschedule the Veteran's hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board at the earliest available opportunity.  Notify him and his representative of the date, time and location for this hearing, in accordance with 38 C.F.R. § 20.704(b) (2016).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




